Wagner, Judge,
delivered the opinion of the court.
This was a motion filed under the statute (1 W. S., 610-11, §§ 46, 47,) by the plaintiff us sheriff of Jackson county ^ for judgment against the defendant, for the difference in amount of bids at which defendant bought certain property at sheriff’s sale, and which he refused to pay for, and what the property brought at a re-sale at the same term.
The testimony in the case shows that the property was sold under several executions, and that the defendant bid it in in his own name, and that the entry was made by the deputy sheriff who conducted the sale accordingly. The purchase money was not paid oh that day, and on the next morning, the defendant informed the deputy that he did not bid for himself, but purchased for one Ellwood, and that Ellwood had concluded not to take the property.
The deputy then, the day after the sale, entered the name of Ellwood on the sale book as purchaser, accompanied with a memorandum of the facts; this was the first information that the officer had that defendant was buying for any person other than himself. Defendant was attorney in the executions hut *464there is no pretense that he was bidding in the property for his clients. Ell wood, whom he claims he bought for, was a stranger to ail the proceedings.
I do not think the sheriff could release the defendant from his bids after the property was struck off to him. The contract of sale and purchase was complete when the bids were accepted and entered on the sale book.
The execution creditors then acquired rights which it was not competent for the officer by an alteration to divest.
The judgment in the court below was for the plaintiff. In my opinion, it was right and should be affirmed.
The other judges concur.